Detailed action
Summary
1. The office action is in response to the amendment filed on 3/8/2022.
2. Claims 1, 3-15 and 17-22 are pending and has been examined.
3. The amendment filed on 3/18/2022 are entered.
Notice of Pre-AIA  or AIA  Status
4. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
5. 	Claims 1, 3-15 and 17-22 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1. The prior art fails to teach “…wherein the temperature rating of the fan is defined by a range of temperatures over which the fan may operate that includes a lower operating temperature and an upper operating temperature, and wherein the controller is further configured to direct the ECB to turn off the electric power to the fan responsive to detecting the temperature is less than the temperature threshold where the temperature threshold is based on the lower operating temperature.”

Dependent claims 3-7 are allowable by virtue of their dependency.

Regarding claim 8. The prior art fails to teach “…a controller coupled to the temperature sensor and the ECB and configured to: determine a temperature from the temperature sensor; compare the determined temperature to a temperature threshold based on a lower operating limit temperature rating of the fan; and direct the ECB to turn off the electric power to the fan when the temperature from the temperature sensor is less than the temperature threshold.”



Regarding claim 14. The prior art fails to teach “ … wherein the temperature rating of the fan is defined by a range of temperatures over which the fan may operate that includes a lower operating temperature and an upper operating temperature, and wherein directing the ECB to turn off the electric power to the fan to enter the passive cooling mode comprises determining the temperature from the temperature sensor is less than the temperature threshold where the temperature threshold is based on the lower operating temperature.”

Dependent claims 15 and 17-22 are allowable by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
8.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20130036754 Moore disclose method, apparatus, and system for air-conditioning with dehumidification. 
US20030193307 Burstein disclose method and apparatus for controlling a fan.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AFEWORK S DEMISSE/Examiner, Art Unit 2838  
                                                                                                                                                                                                        /ADOLF D BERHANE/  Primary Examiner, Art Unit 2838